‘ae sa

 

AQ 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Mocitied) age lof]

LORE ST mr _ EO
7 ri

 

UNITED STATES DISTRICT COURT

 

 

 

 

SOUTHERN DISTRICT OF CALIFORNIA JUL 1% 2613
United States of America | . JUDGMENT IN. A:GRIMINAL TeCASE ironnia
V. : (For Offenses Committed Bier A After ate 198 1) CEPUTY
Rosa Elena Arevalo-Ceja Case Number: 3:19-mj-22796
Bridget Kennedy
Defendant's Attorney

REGISTRATION NO. 86447298

THE DEFENDANT:
pleaded guilty to count(s) 1 of Complaint

[1 was found guilty to count(s)

 

after a plea of not guilty. .
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

 

Title & Section Nature of Offense Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) 1
(i The defendant has been found not guilty on count(s)
(2 Couni(s) dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

TIME SERVED Dp days

 

&] Assessment: $10 WAIVED [& Fine: WAIVED

&] Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in.

bs defendant’s possession at the time of arrest upon their deportation yemoval,, yes © Elomene
a]

Court mya pesegiant be deported/removed with relative, € q A charged in case
{

 

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Friday, July 12, 2019

 

Date of Imposition of Sentence

vee Led Calle Dp bos

 

DUSM HONORABLE F, A. GOSSETT III
UNITED STATES MAGISTRATE JUDGE

Clerk’s Office Copy | 3:19-mj-22796

 
